


110 HR 4522 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4522
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to high-density laminate panels entered from 1997
		  through 2005.
	
	
		1.Entries of certain
			 high-density laminate panels entered from 1997 through 2005
			(a)In
			 GeneralNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 or any other provision of law, the Bureau of Customs and Border Protection
			 shall, not later than 90 days after the receipt of the request described in
			 subsection (b), liquidate or reliquidate the entries described in subsection
			 (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad
			 valorem.
			(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to entries of
			 high-density, fiberboard-core laminate panels, described in subsection (d),
			 only if a request is filed with the Bureau of Customs and Border Protection not
			 later than 90 days after the date of the enactment of this Act.
			(c)Refund of
			 Amounts OwedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry described in subsection (d)
			 (including interest from the date of entry) shall be refunded not later than 90
			 days after the date of such liquidation or reliquidation.
			(d)Affected
			 EntriesThe entries referred to in subsection (a) are as
			 follows:
				
					
						
							Entry numberDate of
					 entry
							
						
						
							0970293402/11/97
							
							0970413802/26/97
							
							0970497103/13/97
							
							0970893104/30/97
							
							0970912905/02/97
							
							0970972305/13/97
							
							0971011905/20/97
							
							0971033306/02/97
							
							0971051505/27/97
							
							0971070505/27/97
							
							0971095206/09/97
							
							0971119006/16/97
							
							0971195006/23/97
							
							0971214906/13/97
							
							0971364406/19/97
							
							0971291707/02/97
							
							0971281806/23/97
							
							0971304806/24/97
							
							0971342806/27/97
							
							0971346907/03/97
							
							0971378207/14/97
							
							0971418607/19/97
							
							0971490507/16/97
							
							0971807607/16/97
							
							0971516707/25/97
							
							0971543108/02/97
							
							0971709808/23/97
							
							0919714808/23/97
							
							0971720508/12/97
							
							0971731208/18/97
							
							0971795708/22/97
							
							0971854209/02/97
							
							0971950809/19/97
							
							0971989509/27/97
							
							0972152910/04/97
							
							0972168610/14/97
							
							0972236110/21/97
							
							0972263710/29/97
							
							0972352810/27/97
							
							0972355910/28/97
							
							0972333111/03/97
							
							0972803611/03/97
							
							0972447411/11/97
							
							0972465611/17/97
							
							0972542211/18/97
							
							0972695011/22/97
							
							097292412/31/97
							
							0972952312/29/97
							
							196–0056618–612/15/99
							
							196–0056894–312/21/99
							
							196–0056927–112/29/99
							
							196–0056947–912/30/99
							
							196–0056948–712/30/99
							
							196–0056971–901/04/00
							
							196–0057052–701/07/00
							
							196–0057052–701/24/00
							
							196–0057176–402/01/00
							
							196–0057240–802/07/00
							
							196–0057300–002/14/00
							
							196–0055676–507/22/99
							
							196–0055709–407/27/99
							
							196–0055753–208/02/99
							
							196–0055823–308/09/99
							
							196–0055868–808/19/99
							
							196–0055931–408/24/99
							
							196–0055983–508/31/99
							
							196–0056009–809/06/99
							
							196–0056089–009/13/99
							
							D82–0221156–005/20/02
							
							D82–0221258–406/03/02
							
							D82–0221426–706/17/02
							
							D82–0221207–105/27/02
							
							D82–2043442–604/13/05
							
							D82–0200448–602/17/00
							
							D82–0200552–502/28/00
							
							D82–0200618–403/06/00
							
							D82–0200829–703/27/00
							
							D82–0200869–304/03/00
							
							D82–0201058–204/17/00
							
							D82–0201153–104/24/00
							
							D82–0201242–204/28/00
							
							D82–0201251–305/01/00
							
							D82–0201285–105/02/00
							
							D82–0201284–405/02/00
							
							D82–0201283–605/01/00
							
							D82–0201282–905/01/00
							
							D82–0201281–005/01/00
							
							D82–0201280–205/01/00
							
							D82–0201279–405/01/00
							
							D82–0201356–005/08/00
							
							D82–0201355–205/08/00
							
							D82–0201450–105/16/00
							
							D82–0201498–005/22/00
							
							D82–0201557–305/29/00
							
							D82–0201605–006/05/00
							
							D82–0201678–706/12/00
							
							D82–0201863–507/03/00
							
							D82–0201937–707/09/00
							
							D82–0202007–807/17/00
							
							D82–0202334–609/04/00
							
							D82–0202375–909/12/00
							
							D82–0202381–709/26/00
							
							D82–0202910–311/16/00
							
							D82–0202972–311/28/00
							
							D82–0203010–112/05/00
							
						
					
				
			
